I am unable to subscribe to the construction given in the majority opinion to the public liability policy involved herein.
The question for consideration is: Did the parties intend at the time of the issuance of the policy in question to protect the assured against loss for injuries arising out of the negligent installation by it of a gas heater and gas plates in a brooder house to be used by hunters on a trip within the state of Minnesota but away from Hutchinson, the proposed use being known to the gas company at the time of installation. *Page 263 
The applicable provisions of the policy are set out in the majority opinion and need not be repeated here. With reference to the general coverage clause, I feel that the accident in question occurred "during the prosecution by the Assured of the work described in Statement 4," which includes "all operations." The majority opinion construes the quoted phrase to mean that the policy affords coverage only if the accident involved happened during the same time that the assured was engaged in doing the specific task which caused the accident. The effect of such a construction can be illustrated by assuming that an employe of the gas company was ordered to put a gas stove in a private home and that because of his negligence in so doing an explosion occurred injuring the occupants of the house. Under the adopted interpretation, the policy would cover the accident if the employe was engaged in his work at the time of the explosion; it would not cover such liability if the employe had picked up his tools and left the premises in which the work was negligently done. I cannot believe that the parties intended such a fortuitous circumstance to fix the limit of liability under the contract. It would be more reasonable to conclude that the phrase "during the prosecution by the Assured of the work described in Statement 4" was intended to limit the insurer's duties under the policy to that period of time during which the assured continued to install and supply gas fixtures.
Nor do I believe that the insurer can escape liability by resorting to the exclusionary provisions of the policy. The accident did not occur "after the final completion of the work performed by the Assured at the place of occurrence of such accidents." To complete is to bring into a state of entirety or perfection. Webster's New Int'l. Dictionary 2d 1935. The place of the occurrence of the accident was the brooder house in which the hunters were asphyxiated, and the work there performed by the assured was the installation of the gas heater and plates. The complaint in the action brought against the gas company is based on the theory that this work was negligently done or, in other words, *Page 264 
that it was deficient. If the allegations contained in that complaint are true (as we must assume for present purposes), the work of the gas company was not pursued to final completion, and therefore the first exclusion relied upon by appellants is not applicable.
Finally, the bodily injuries and death for which recovery against the gas company is sought were not "caused by reason of * * * the consumption, use or handling by persons not in the employ of the Assured, while elsewhere than within or upon premises occupied or used by the Assured for the prosecution of the work described in and covered by this Policy, of anything obtained from Assured." It is true that the hunters used and handled the gas fixtures and supplies obtained from the assured, but they did not do so "elsewhere than within or upon premises occupied or used by the Assured for the prosecution of the work described in and covered by this policy." The premises used by the assured for installing the gas heater and plates was the brooder house, and it was within that same brooder house that the hunters used and handled the things obtained from the assured. Apart from this, I do not think that the accident was "caused" by such use if that term be defined in a practical sense. Rather it was "caused" by the negligence of the gas company in installing equipment which was not safe for the use to which it was to be put.
It seems to me that the trial court reached the proper conclusion and that its decision should be affirmed. *Page 265